Citation Nr: 1027703	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  10-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a neurologic disability of 
the left foot other than peripheral neuropathy, characterized by 
left foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an April 2009 rating decision that was issued 
by the Regional Office (RO) in Columbia, South Carolina.

During the pendency of the appeal, the RO granted service 
connection for peripheral neuropathy of the left lower extremity 
and assigned a 20 percent evaluation.  As such, the issue on 
appeal has been recharacterized as set forth on the title page of 
this decision.  

The Board notes that the Veteran has implicitly raised a claim 
for a higher initial rating for peripheral neuropathy of the left 
lower extremity based on symptoms including left foot drop.  
Therefore, that claim is referred to the RO for initial action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The symptoms of the Veteran's left foot drop are entirely 
encompassed within his disability rating for peripheral 
neuropathy of the left lower extremity.  

2.   To the extent that the Veteran has any neurologic symptoms 
of the left foot other than those which are encompassed within 
the rating assigned for peripheral neuropathy of the left lower 
extremity, they have not been shown to be related to a disease or 
injury that occurred during his service or to a service-connected 
disability, including diabetes mellitus.




CONCLUSION OF LAW

The criteria for a separate, compensable rating for foot drop 
have not been met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in June 2008, prior 
to the rating decision that is appealed herein, that explained 
VA's duty to assist the Veteran with obtaining evidence in 
support of his claim.  The June 2008 letter also explained the 
requirements for establishing service connection for a claimed 
disability on a direct and on a secondary basis.  Additionally, 
it explained the manner whereby VA assigns disability ratings and 
effective dates.  Accordingly, no further development is required 
with respect to the duty to notify.

In addition to its duty to provide various notices to claimants, 
VA also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA has of 
record evidence including VA treatment records and Tricare 
treatment records.  A VA examination was provided in connection 
with this claim.  The Veteran did not identify any other evidence 
in support of his claim.

For the above reasons the board finds that the requirements of 
the VCAA have been met in this case.

II.  Service connection

The Veteran claims that his left foot drop was caused or 
aggravated by his diabetes mellitus.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including organic 
diseases of the nervous system, may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a 
disability is proximately due to, or the result of, a service 
connected disability.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a non-service connected disease or injury 
that is proximately due to, or the result of, a service connected 
disability, will be service connected.  38 C.F.R. § 3.310(b); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this appeal, effective October 10, 2006.  
The current 38 C.F.R. § 3.310(b) sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged. Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version in effect before the change, which favors the 
claimant.

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

There is no evidence that the Veteran experienced foot drop in 
service, nor does he so claim.  Rather the Veteran claims that 
his foot drop is due to his service- connected diabetes mellitus.  
Foot drop was first diagnosed in 2007, many years after the 
Veteran's service.  As such, service connection on a presumptive 
basis is not warranted here, and the remainder of the discussion 
will focus on whether service connection may be granted 
nonpresumptively, to include as secondary to diabetes mellitus.  

The Veteran's Tricare treatment records indicate that he was 
treated for diabetes since 1995.  Private treatment records 
indicate that the Veteran underwent a left hip arthroplasty in 
June 2007.  He then developed a hematoma of the left hip. He 
subsequently developed a burning pain in his left calf and his 
entire foot and foot drop which was considered to be possibly 
secondary to the hematoma. Electrodiagnostic testing that was 
performed in July 2007 showed severe subacute left sciatic 
neuropathy with almost complete denervation of the foreleg 
muscles.  

At his VA examination in February 2010, the Veteran reported that 
his left lower extremity felt "dead" from the knee down with 
burning and needle-like pain in the left foot.  This onset on the 
date that he was treated for his hematoma.  The Veteran reported 
that his sciatic nerve was damaged at that time.  He reported 
that his foot drop caused loss of balance and tripping up on his 
toes.  He did not have any difficulties such as tingling or 
numbness with his right lower extremity.  Upon examination, there 
was numbness in the left extremity from the knee to the toes and 
the Veteran was noted to walk with a limp.  The Veteran was 
diagnosed with parathesia of the left lower extremity and foot 
drop secondary to postsurgical nerve damage of the left lower 
extremity, status post left hip replacement.  

The examiner reviewed the Veteran's treatment records and opined 
that while unilateral symptoms are unusual in cases of diabetic 
neuropathy, based on the results of the electrodiagnostic testing 
it was at least as likely as not that the Veteran's left lower 
extremity neuropathy was related to his diabetes.  However, the 
examiner opined that the left foot drop was less likely than not 
related to the Veteran's diabetes because it onset following the 
Veteran's left total hip replacement.  

Based on this evidence, the Veteran was granted service 
connection for left lower extremity neuropathy, for which he was 
assigned a 20 percent disability rating pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8520, concerning sciatic nerve paralysis.  
He now seeks a separate rating for his left foot drop.  

38 C.F.R. § 4.14 prevents "pyramiding," or evaluation of the 
same symptoms under different diagnostic codes.  Id.  See also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (citing 38 C.F.R. § 
4.14, noting that the same disability, or the same manifestations 
of a disability, cannot be rated separately); Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (noting that "the rating schedule may 
not be employed as a vehicle for compensating a claimant twice 
(or more) for the same symptamatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.")  When a Veteran is assigned a compensable 
rating for one symptom of a disability, he cannot be assigned a 
separate rating for the same symptom; rather, a separate rating 
must be based on manifestations that are not already contemplated 
within the assigned rating.  See VAOCGPREC 23-97 (finding that 
the same symptoms of a foot disability may not be rated twice 
using different diagnostic codes). 

In this case, the Veteran received a 20 percent rating for 
peripheral neuropathy pursuant to 38 C.F.R. § 4.124a, diagnostic 
code 8520, paralysis of the sciatic nerve.  Diagnostic code 8520 
specifically contemplates the symptom of foot drop.  Complete 
paralysis of the sciatic nerve is defined as including foot drop 
and a slight droop of the first phalanges of all toes, the 
inability to dorsiflex the foot, the inability to extend the 
proximal phalanges of the toes, lost abduction of the foot, 
weakened adduction of the foot, and anesthesia that covers the 
entire dorsum of the foot and toes.  Id.  Thus, an evaluation of 
the symptoms of the Veteran's peripheral neuropathy would 
necessarily encompass and overlap an evaluation of his foot drop.  

Again, the Veteran cannot receive two separate ratings under 
Diagnostic Code 8520 for the same symptomatology of the left 
lower extremity without violating the rules on pyramiding.

To the extent that he Veteran intended to claim that his foot 
drop is a symptom of his peripheral neuropathy of the sciatic 
nerve and was not properly considered when the rating for sciatic 
nerve paralysis was assigned, this is more properly addressed in 
a claim for a higher rating.  The Board has noted this implied 
claim in the introduction and referred it to the RO for initial 
action.

In any event, there is no competent evidence that the Veteran's 
foot drop was caused by his diabetes or by any other-service 
connected disability.  The VA physician who examined the Veteran 
opined that while the Veteran's diabetes was more likely than not 
a factor in his peripheral neuropathy, his diabetes did not cause 
his foot drop.  Rather, the examiner opined that the Veteran's 
foot drop was most likely caused by his hip surgery given its 
onset in close proximity thereto.  Such opinion was offered 
following a review of the record and an objective examination, 
and was accompanied by a clear rationale.  For these reasons it 
is found to be highly probative.  Additionally, the Veteran's 
treatment records also raise the possibility that his foot drop 
was related to his left hip hematoma and there is no medical 
evidence ascribing this symptom to diabetes.  

While the Veteran submitted a letter from a private physician who 
opined that the Veteran's peripheral neuropathy was related to 
his diabetes, this physician did not address the Veteran's foot 
drop specifically.  As noted previously, the Veteran was granted 
service connection for peripheral neuropathy of the left lower 
extremity.  Moreover, while the Veteran may believe that his foot 
drop is due to diabetes, explaining the etiology of a 
neurological disorder is not something that is within the 
competence of a layperson.  In so finding, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held that a lay person can speak as to etiology in some 
limited circumstances in which nexus is obvious merely through 
lay observation, such as a fall leading to a broken leg.  Here, 
however, the question of etiology goes beyond a simple and 
immediately observable cause-and-effect relationship, and as 
such, he is not competent to render an opinion of etiology in 
this particular case.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for a neurologic disability of the left foot 
other than peripheral neuropathy, characterized by left foot 
drop, is denied. 



____________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


